ORDER
Tsoucalas, Judge:
In accordance with the decision (Nov. 29, 1995) and mandate (Dec. 4,1995) of the United States Court of Appeals for the Federal Circuit, Appeal No. 94-1198, remanding this case with instructions, it is
Ordered that the judgment of this Court in Federal-Mogul Corp. v. United States, 17 CIT 1258, Slip Op. 93-224 (Nov. 30, 1993), that the Department of Commerce, International Trade Administration (“Commerce”) incorrectly adjusted USP for France’s value added tax (“VAT”) is vacated; and it is further
Ordered that the order of this Court in Federal-Mogul which directed Commerce to apply France’s VAT rate to United States price (“USP”) calculated at the same point in the stream of commerce as where France’s VAT rate is applied for home market sales and add the resulting amount to USP is vacated; it is further
Ordered that, as Commerce has informed the Court that it now wishes to return to the tax-neutral methodology that was found by the appellate court to be reasonable, this case is remanded to Commerce to recalculate the final dumping margins at issue by implementing the change in tax adjustment methodology based on the amount of foreign tax, rather than tax rate, to establish the dumping margins; and it is further
Ordered that Commerce will report the results of this remand to the Court within sixty (60) days of the entry of this order.